Citation Nr: 1022466	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for chronic left elbow lateral epicondylitis, status post 
lateral epicondylectomy (non-dominant) for the time period 
prior to November 20, 2007, in excess of 20 percent for the 
time period from November 20, 2007 to October 8, 2008, and in 
excess of 30 percent from October 9, 2008.

2.  Entitlement to an initial compensable rating for 
residuals, non-displaced fracture, right patella for the time 
period prior to October 9, 2008, and in excess of 10 percent 
for the time period from October 9, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1979 to June 1983, from March 2002 to September 2002, 
from November 2002 to September 2003, and from July 2004 to 
September 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in pertinent part, 
awarded service connection for a left elbow disability and 
assigned an initial 10 percent rating, and awarded service 
connection for a right knee disability and assigned an 
initial noncompensable rating.  The effective date of both 
awards was October 18, 2006.  The Veteran disagreed with the 
initial ratings assigned for his left elbow and right knee 
disabilities.  

In a decision review officer rating decision dated in 
November 2008, the Togus, Maine RO increased the initial 
rating for a left elbow disability to 20 percent effective 
November 20, 2007 and to 30 percent effective October 9, 
2008.  The decision also increased the initial rating for a 
right knee disability to 10 percent effective October 9, 
2008.  The issue of entitlement to a higher disability rating 
based upon an initial grant of service connection remains 
before the Board. See AB v. Brown, 6 Vet. App. 35 (1993); 
Fenderson v. West, 12 Vet. App. 119 (1999).

In correspondence received in October 2009, the Veteran 
stated that he wished to continue his claim for left knee 
tendonitis and limitation of extension of the left knee 
"based on receipt of claim dated September 15, 2009."  The 
Board notes that he had appealed the denial of service 
connection for a left knee disability, but in a November 2008 
rating decision the Togus RO awarded service connection for 
left knee tendonitis and limitation of extension of the left 
knee.  The claims folder does not contain any statement dated 
in September 2009 from the Veteran.  The RO should determine 
whether the Veteran filed a timely notice of disagreement 
with the initial ratings for his left knee disabilities, 
whether his October 2009 statement should be construed as a 
timely notice of disagreement, or whether the October 2009 
statement should be construed as a claim for increased 
ratings for service-connected left knee disabilities.  The 
issues of higher ratings for left knee tendonitis and 
limitation of extension of the left knee have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

On October 28, 2009, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the Veteran and his representative requesting to withdraw the 
appeal of the February 2007 and November 2008 rating 
decisions that awarded and increased the assigned disability 
ratings for his left elbow and right knee disabilities.
	

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2009).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  See 38 C.F.R. § 20.204 (2009). On October 
28, 2009 the Board received written correspondence from the 
Veteran and his representative, which contained language 
specifically withdrawing his appeal of the February 2007 and 
November 2008 rating decisions that awarded and increased the 
assigned disability ratings for his left elbow and right knee 
disabilities.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


